      Case 7:19-cv-00411 Document 52 Filed on 07/31/20 in TXSD Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


NORTH AMERICAN BUTTERFLY                 §
ASSOCIATION d/b/d THE                    §
NATIONAL BUTTERFLY CENTER,               §
AND MARIANNA TREVINO                     §
       Plaintiffs                        §
                                         §
                                         §       CIVIL ACTION NO. 7:19-cv-00411
VS.                                      §
                                         §
                                         §
NEUHAUS & SONS, LLC, BRIAN               §
KOLFAGE, AND WE BUILD THE                §
WALL INC. et al                          §
     Defendants                          §



       JOINT STATUS REPORT and AGREED MOTION FOR CONTINUANCE

       NOW COMES, Plaintiffs, NORTH AMERICAN BUTTERFLY ASSOCIATION and

MARIANNA TREVINO WRIGHT, and Defendants NEUHAUS & SONS, LLC, FISHER

SAND AND GRAVEL CO., FISHER INDUSTRIES, and WE BUILD THE WALL, INC. and

would provide this status report to the Court and request a thirty day continuance of the

status conference currently scheduled for August 5, 2020, and would respectfully show

unto the Court as follows:




                                             1
     Case 7:19-cv-00411 Document 52 Filed on 07/31/20 in TXSD Page 2 of 3




        1. While plaintiffs provided earlier dates for the fence inspection, due to the

           schedules of the parties and counsel, the fence inspection was scheduled for

           Monday, July 27, 2020. That inspection was cancelled due to Hurricane Hanna

           which came through the area around that same time.           The parties have

           rescheduled the inspection for August 3, 2020.

        2. Plaintiffs would like to give their experts additional time following the fence

           inspection.

        3. The Fisher Defendants are working with the IBWC to resolve any issues with

           the government, which will involve additional time and additional modeling.


        The parties do not have anything further to report to the Court aside from the fact

that additional time is needed for the IBWC/Fisher case to work on their issues. The

parties in the IBWC/Fisher case have also asked for 30 day continuance of the status

conference. Accordingly, the parties believe that a thirty day continuance of the status

conference from August 5, 2020 would be also be beneficial for this matter at this time.

        WHEREFORE PREMISES CONSIDERED, the parties request that the status

conference scheduled for August 5, 2020 be continued until the first week of September,

2020.



                                          Respectfully submitted,


       /s/ Javier Pena*                                 Date: 7/30/20
Javier Pena
Counsel for Plaintiffs
North American Butterfly Association
and Marianna Trevino



                                             2
     Case 7:19-cv-00411 Document 52 Filed on 07/31/20 in TXSD Page 3 of 3




      /s/ Lance Kirby”                         Date: 7/30/20
Lance Kirby
Counsel for Defendant
Neuhaus & Sons, LLC


      /s/ David Oliveira*                      Date: 7/30/20
David G. Oliveira
Counsel for Defendant
We Build the Wall, Inc.

       /s/ Mark Courtois                       Date: 7/30/20
Mark J. Courtois
Counsel for Defendants
Fisher Industries and
Fisher Sand & Gravel, Co.




*Signed by permission by MJC




                                      3
